Citation Nr: 0004422	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to June 
1946 and from September 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Boston, Massachusetts, which, in pertinent part, denied a 
claim by the veteran seeking entitlement to service 
connection for PTSD.


FINDINGS OF FACT

The claims file contains evidence of a current diagnosis of 
PTSD, lay evidence of inservice stressors, and of a plausible 
relationship between PTSD and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a)  (West 1991); Caluza v. 
Brown, 7 Vet. App. 498  (1995), aff'd, 78 F.3d 604  (Fed. 
Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & Regulations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

A claim for service connection for PTSD is well grounded when 
the veteran has submitted:  (1) medical evidence of a current 
diagnosis of PTSD; (2) lay evidence (presumed credible for 
these purposes) of an inservice stressor(s); and (3) medical 
evidence of a nexus between service and the current PTSD 
disability.  Gaines v. West, 11 Vet. App. 353, 357  (1998) 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37  (1997)); 
see also Caluza, 7 Vet. App. at 506; 38 C.F.R. § 3.304(f)  
(1999).

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a)  (1999).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Grottveit v. Brown,  5 Vet. App. 91, 92-93  (1993).

Psychoses are presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107  (West 1991); 38 C.F.R. §§ 3.307, 3.309  
(1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
The Board notes at the outset of this decision that, when the 
RO rendered its rating decision on this claim, it did not 
initially determine whether the veteran had met his burden of 
submitting a well-grounded claim, the establishment of which 
is necessary to trigger VA's statutory duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a)  (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Instead, the RO assisted the veteran in developing facts 
pertinent to his claim, including scheduling a VA 
examination.  See Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994).  Therefore, the Board will consider all the evidence 
of record, including that resulting from VA assistance, in 
determining whether the veteran's claim is well grounded in 
this case.

II.  Analysis

In this case, the Board concludes that the veteran's claim 
for service connection for PTSD is well grounded.

First, the Board finds that the claims file contains 
competent evidence of a current diagnosis of PTSD.  This is 
shown by the January 1997 VA examination report, which 
diagnosed the veteran with PTSD.

In addition, the Board finds lay evidence of inservice 
stressors.  The January 1997 VA examination report provides 
the following stressors:  (1) the veteran witnessed a man 
skinned alive, surviving for a time in agony; (2) the veteran 
was forced to close a bulkhead during a damage control 
procedure aboard the U.S.S. New Jersey, even though there 
were fellow crewmembers trapped below who would die; and (3) 
the veteran saw the aftermath of the atomic bombing of Japan.

Finally, the claims file contains medical evidence linking 
the current PTSD diagnosis to service, namely to the alleged 
stressors.  The January 1997 VA examination report's PTSD 
diagnosis was based on the above stressors reported by the 
veteran.  Gaines v. West, 11 Vet. App. at 357; see also 
Caluza v. Brown, 7 Vet. App. at 506; 38 C.F.R. § 3.304(f)  
(1999).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.



REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C. A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Here, the Board finds that 
further evidentiary development is needed prior to appellate 
review.

First, the law provides that entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of PTSD; (2) credible 
supporting evidence that an inservice stressor(s) occurred; 
and (3) a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304(f)  (1999); Gaines, 11 Vet. App. at 357 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37  (1997)).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; 38 U.S.C.A. § 1154(b)  (West 1991); see also 
Zarycki v. Brown, 6 Vet. App. 91, 98  (1993) (Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.').

However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1999); Zarycki, 6 Vet. App. 
at 98.  "Credible supporting evidence" of combat may be 
obtained from many sources, including, but not limited to, 
service records.  There is "an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status." Gaines, 11 Vet. App. at 359.  However, 
"credible supporting evidence" of the actual occurrence of 
an inservice stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389  
(1996).

In this case, the RO apparently determined that the veteran 
did not engage in combat with the enemy and held that his 
claimed stressors were "not verifiable."  However, the 
Board finds that no United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly United States 
Army & Joint Services Environmental Support Group (ESG)) 
report was requested or obtained by the RO to attempt to 
verify the veteran's alleged stressors.

Second, the Board notes that the regulations pertaining to 
entitlement to service connection for PTSD were amended 
during the pendency of this appeal.  See 38 C.F.R. § 3.304(f)  
(1998), amended by 64 Fed. Reg. 32807 (June 18, 1999).  
Hence, as this claim was still pending on that date, the 
revised version must be considered.  Karnas v. Derwinski, 1 
Vet. App. 308, 313  (1991) (where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted, 
the version of the law or regulation most favorable to the 
veteran shall be applied).

Third, the Board finds that the RO has not fulfilled its duty 
to inform the veteran of evidence needed to complete his 
claim.  See 38 U.S.C.A. § 5103(a)  (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly Court 
of Veterans' Appeals) has held that the duty to inform 
includes advising the veteran that evidence, the existence of 
which the VA has notice and which may make a claim plausible, 
was needed to complete his claim.  Robinette v, Brown, 8 Vet. 
App. 69, 80  (1995).  Here, the claims file shows that the 
veteran submitted his claim in December 1996, was provided VA 
PTSD examination in January 1997, and was denied entitlement 
to service connection for PTSD in May 1997.  At no time was 
the veteran informed of the evidence needed to develop or 
complete his claim.  No correspondence to the veteran 
requesting a description of his inservice stressors or a 
submission of any pertinent medical records was sent.  This 
action must be completed prior to appellate review.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
provide him the opportunity to identify 
all sources of treatment received for 
PTSD since service, and to either submit 
such records himself or furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
The veteran should also be informed that 
information, including times, places, 
dates, and circumstances, of any 
inservice stressors would be helpful, if 
not vital, to his claim, and that, if he 
is able, a detailed description of such 
stressors should be submitted.  Copies of 
all correspondences made and records 
obtained should be added to the claims 
folder.

2.  Thereafter, the RO should make an 
initial determination as to whether or 
not the veteran engaged in combat with 
the enemy during service, as per 
38 U.S.C.A. § 1154(b)  (West 1991), 
38 C.F.R. § 3.304(f), and the relevant 
case law.  The version of 38 C.F.R. 
§ 3.304(f), most favorable to the veteran 
should be employed.  Karnas, supra.  If 
the RO determines that the veteran did 
not engage in combat with the enemy 
during service, it should attempt to 
verify the veteran's alleged stressors, 
namely (1) witnessing a man skinned 
alive, surviving for a time in agony; (2) 
being forced to close a bulkhead during a 
damage control procedure aboard the 
U.S.S. New Jersey, even though there were 
fellow crewmembers trapped below who 
would die; and (3) seeing the aftermath 
of the atomic bombing of Japan.  It 
should do so by contacting the USASCRUR, 
7798 Cissna Road, Springfield, VA 22150, 
and requesting any and all pertinent 
information in regard to the veteran's 
alleged stressors during active duty with 
the United States Navy Reserves, aboard 
the U.S.S. New Jersey, from December 4, 
1945, to May 2, 1946.

	3.  After the foregoing is completed, if 
it is determined that the veteran did not 
engage in combat with the enemy during 
service and there are verified stressors 
other than those already considered 
during the prior VA PTSD examination, 
then the RO should arrange for the 
veteran to be accorded another VA PTSD 
examination to determine whether he 
currently has PTSD, based on such 
verified stressors.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and, whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The entire claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary studies or 
tests are to be accomplished.  A typed 
report of the examination, with a 
complete rationale for all opinions 
expressed, should be created.  A copy of 
said report should be made part of the 
claims folder.  

	4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  See 38 C.F.R. § 
4.2 (1999).

	5.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for PTSD.  The new DSM-IV 
criteria and the Court's decisions in 
Cohen and Gaines, supra, must be 
considered.  Also, the RO should ensure 
that its readjudication of the PTSD claim 
includes consideration of the revised 
version of 38 C.F.R. § 3.304(f).

6.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination, if determined by the RO to be necessary, may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



